Citation Nr: 1602372	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a parathyroid disorder.

2.  Entitlement to an effective date prior to June 1, 2011, for the grant of service connection for dry eye syndrome.  


REPRESENTATION

Veteran is represented by:  John Berry, Esq.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to February 1994 and from May 1997 to May 2011.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated March 2012 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


REMAND

In February 2012, the Veteran filed a claim of entitlement to service connection for hypoparathyroidism, to include as due to his service-connected hypothyroidism and/or status post central neck dissection, secondary to papillary carcinoma.  Thereafter, the RO undertook to develop and adjudicate a claim of entitlement to service connection for hyperparathyroidism, rather than hypothyroidism.  

Service treatment records reveal that in March 2010, the Veteran underwent surgery for thyroid cancer, during which his right-sided parathyroid glands were removed.  A February 2011 service treatment record shows a diagnosis of transient postoperative hypoparathyroidism.

A June 2013 VA examination report indicates that the Veteran underwent a thyroidectomy and right parathyroidectomy with neck dissection in March 2010.  The examiner indicated that the Veteran received diagnoses of hypothyroidism and hypoparathyroidism in 2010.  In response to the RO's question of whether the Veteran's claimed hyperparathyroidism was related to service, the examiner indicated that the Veteran did not have a current diagnosis of hyperparathyroidism.

In August 2015, the Board remanded the Veteran's service connection claim in order to provide the Veteran with a new VA examination and obtain an opinion as to whether the Veteran has a current diagnosis of hypoparathyroidism related to service or a service-connected disability.  The record does not show that the RO ever scheduled the Veteran for such examination or issued a supplemental statement of the case with respect to this issue.  Thus, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination in accordance with the Board's August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in a March 2012 rating decision, service connection was granted for dry eye syndrome, to which a noncompensable rating was assigned, effective June 1, 2011.  Thereafter, the Veteran filed a notice of disagreement with respect to the noncompensable rating and effective date assigned to the grant of service connection for dry eye syndrome.  In August 2015, the Board noted that the RO did not issue a statement of the case with respect to the effective date and remanded the claim for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  To date, the record does not show that a statement of the case has been issued with respect to this issue.  Therefore, another remand is necessary for issuance of a statement of the case in accordance with the Board's August 2015 remand directives.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to an earlier effective date for the grant of service connection for dry eye syndrome.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  

2.  The Veteran must be afforded an examination to determine the nature and etiology of a current parathyroid disorder.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran has a current diagnosis of hypoparathyroidism related to the in-service total thyroidectomy/ right parathyroidectomy and/or the Veteran's service-connected hypothyroidism.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a parathyroid disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

